Oo ON DH nA FB WD VY

NH MO DH HN KH DH DQ DOD Rw ee ee
SOYA DA BOYS KF Soe we KAA AK HH FO

 

  

 

ey

   

FILED
CLERK, US. DISTRI

    
 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

UNITED STATES OF AMERICA, CaseNo: 5 GAVU-le1Q
Plaintiff,
ORDER OF PRETRIAL
nue! Fuchs (18 US.C. §§ 31426), @))
. . S.C, e), Gi
Keon Manuel aactsre-N
Defendant.
L

A. ()  Onmotion of the Government in a case that involves:

1. ()  acrime of violence, a violation of 18 U.S.C. § 1591, or an
offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a
maximum term of imprisonment of ten years or more is
prescribed.

2. ()  anoffense for which the maximum sentence is life
imprisonment or death.

3. () anoffense for which a maximum term of imprisonment of ten
years or more is prescribed in the Controlled Substances Act,
the Controlled Substances Import and Export Act, or the

Maritime Drug Law Enforcement Act.

 
oma NIN HDB N BW NY

NO NO NO HH HN HN HN HN RR eR me ee ee
Oo nr Nn WA BP WN K§ Oo KO DB HD A BW NH KK CO

4, () any felony if defendant has been convicted of two or more

offenses described above, two or more state or local offenses
that would have been offenses described above if a
circumstance giving rise to federal jurisdiction had existed, or a
combination of such offenses..

5. () any felony that is not otherwise a crime of violence that
involves a minor victim, or that involves possession or use of a
firearm or destructive device or any other dangerous weapon,
or that involves a failure to register under 18 U.S.C § 2250.

On motion () by the Government / (_ ) of the Court sua sponte in a case

that involves:

i, (0 a serious risk defendant will flee.

a ()  aserious risk defendant will:
a. () obstruct or attempt to obstruct justice.
b. () threaten, injure or intimidate a prospective witness or
juror, or attempt.to do so.

The Government Gf is /( Ki is not entitled to a rebuttable presumption that
no condition or pisi(s of conditions will reasonably assure
defendant’s appearance as required and the safety or any person or the

community.

Il.

The Court finds that no condition or combination of conditions will

 

reasonably assure:
A. (X) the appearance of defendant as required.
B. (X) the safety of any person or the community.

 
0 on DA vA BW NY

NO NO NO NH WH HN HN KN NO KH RH HB BR Be Se Se SR
Oo nN NWN WT BP WY NY K|& CO OO Bn DB A HBR WO NYO KH OO

 

IIL.
The Court has considered:
the nature and circumstances of the offense(s) charged;
the weight of the evidence against defendant,

the history and characteristics of defendant; and

UAW >

the nature and seriousness of the danger to any person or the community
that would be posed by defendant’s release.

IV.
The Court has considered all the evidence proffered and presented at the
hearing, the arguments and/or statements of counsel, and the Pretrial Services
Report and recommendation.

V.
The Court concludes:

A. (\) Defendant poses a serious flight risk based on:

(0 information in Pretrial Services Report and Recommendation

() _ other: Con~) Ladvt—

 

 

B. ( \ Defendant poses a risk to the safety of other persons and the
community based on:

(Y) information in Pretrial Services Report and Recommendation

(%) — other: complaint

 

 

C. ()  Aserious risk exists that defendant will:
L. ( ) obstruct or attempt to obstruct justice,

2. ( ) threaten, injure, or intimidate a witness/juror, or attempt to do so,

 
© Od A WW BwWNH HY

NO NY NYO NY NY NY HN YN He wey ei ee Se ee oe oe
oN DH MN BW Nn K& DO DMN AWN KRW PB KF CO
Sa

 

based on:

 

 

 

 

() Defendant has not rebutted by sufficient evidence to the contrary the
presumption provided in 18 U.S.C. § 3142(e) that no condition or
combination of conditions will reasonably assure the appearance of
defendant as required.

() Defendant has not rebutted by sufficient evidence to the contrary the
presumption provided in 18 U.S.C. § 3142(e) that no condition or
combination of conditions will reasonably assure the safety of any
other person and the community.

VI.

IT IS THEREFORE ORDERED that defendant be detained prior to trial.

IT IS FURTHER ORDERED that defendant be committed to the custody of

the Attorney General for confinement in a corrections facility separate, to

the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal.

IT IS FURTHER ORDERED that defendant be afforded reasonable

opportunity for private consultation with counsel.

IT IS FURTHER ORDERED that, on order of a Court of the United States

or on request of an attorney for the Government, the person in charge of the

corrections facility in which defendant is confined deliver defendant to a

United States Marshal for the purpose of an appearance in connection with a

court proceeding.

DATED: January S|, 202zo MOe—

j SHERI PYM
United States Magistrate Judge

 
